Citation Nr: 0206299	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's abdominal wall gunshot wound residuals, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left iliac gunshot wound residuals including iliac 
fracture residuals and left total hip replacement residuals, 
currently evaluated as 50 percent disabling.  

(The issues of the veteran's entitlement to increased 
disability evaluations for his right buttock gunshot wound 
residuals, right upper arm gunshot wound residuals, and low 
back disorder will be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, recharacterized the veteran's service-connected 
psychiatric disorder as post-traumatic stress disorder (PTSD) 
with a depressive and anxiety disorder evaluated as 30 
percent disabling; denied increased disability evaluations 
for the veteran's service-connected abdominal wall gunshot 
wound residuals, left iliac gunshot wound residuals including 
left iliac fracture residuals and left total hip replacement 
residuals, and mechanical low back disorder; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In June 1997, the Board remanded the 
veteran's claims to the RO for additional development of the 
record.  

In March 2000, the Board, in pertinent part, denied both an 
increased evaluation for the veteran's psychiatric disability 
and a total rating for compensation purposes based on 
individual unemployability and remanded the veteran's claims 
of entitlement to increased evaluations for his abdominal 
wall and left iliac gunshot wound residuals and low back 
disorder to the RO for additional development of the record.  
The veteran has been represented throughout this appeal by 
the American Legion.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations for his abdominal wall and 
left iliac gunshot wound residuals to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2001).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The Board is undertaking additional development on the issues 
of the veteran's entitlement to increased evaluations for his 
low back disorder and right buttock and right upper arm 
gunshot wound residuals pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by the 
Rules of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  The veteran's abdominal wall gunshot wound residuals have 
been shown to be manifested by no more than moderate Muscle 
Group XIX injury and tender post-operative scarring.  

2.  The veteran's left iliac gunshot wound residuals have 
been shown to be manifested by severe left Muscle Group XVII 
injury, left total hip replacement residuals; chronic left 
lower extremity pain and stiffness; left leg shortening of 
one-half inch as compared to the left; and tender scarring.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's abdominal wall gunshot wound residuals 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5319 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.10, 4.40, 4.56, 4.71a, 
Diagnostic Code 5319 (2001).  

2.  The criteria for a separate 10 percent evaluation for the 
veteran's abdominal wall gunshot wound scar residuals under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

3.  The criteria for an evaluation in excess of 50 percent 
for the veteran's left iliac gunshot wound residuals 
including left iliac fracture residuals and left total hip 
replacement residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5054, 5317 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.10, 4.14, 4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 
5054, 5317 (2001).  

4.  The criteria for a separate 10 percent evaluation for the 
veteran's post-operative left iliac gunshot wound scar 
residuals under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of increased evaluations for the 
veteran's abdominal wall gunshot wound residuals and left 
iliac gunshot wound residuals the Board observes that the VA 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  The veteran has been advised by the statement of 
the case and the supplemental statements of the case of the 
evidence that would be necessary for him to substantiate his 
claims.  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  



A.  Historical Review

A February 1968 naval medical board report reflects that the 
veteran sustained multiple gunshot wounds to the left hip, 
the buttocks and the abdomen during combat in Vietnam during 
July 1967.  One bullet entered the left buttock; fractured 
the left ilium and acetabulum; and lodged behind the right 
ischial ramus.  The veteran subsequently underwent an 
exploratory laparotomy and a diverting sigmoid colostomy.  
The veteran was evacuated to Guam where debridement and 
secondary closure of his wounds were performed.  The veteran 
was then evacuated to a naval hospital in the continental 
United States.  Upon admission to the hospital, the veteran 
exhibited a functioning colostomy and closed or healing 
wounds of the left flank and the buttocks.  Contemporaneous 
X-ray studies revealed a left iliac fracture with extension 
into the left acetabulum and a bullet lodged near the right 
ischium.  Upon discharge from the naval medical facility, the 
veteran was diagnosed with post-operative colostomy residuals 
and healed open, comminuted left iliac fracture residuals 
with extension into the left acetabulum and mild left hip 
contracture.  

A September 1968 naval medical evaluation board report states 
that the veteran sustained multiple gunshot wounds to the 
left hip and the buttocks.  On examination, the veteran 
exhibited a seven and one-half inch-long right paramedian 
scar; a left four and one-half inch-long colostomy scar; and 
healed left leg and the left buttock scars.  Contemporaneous 
X-ray studies of the hips and the pelvis revealed a bullet 
fragment in the right ischium surrounded by bony sclerosis; a 
bony bridge from the left posterior aspect of the acetabulum 
directed upward to the left iliac wing; and a few small 
metallic fragments in the left hip/pelvis region.  

The report of a December 1968 VA examination for compensation 
purposes relates that the veteran exhibited left hip 
limitation of motion due to pain and multiple asymptomatic 
healed scars over the left pelvis and the abdomen.  The 
veteran was diagnosed with left pelvic and acetabulum 
fracture residuals with retained foreign bodies.  In February 
1969, the RO established service connection for left iliac 
gunshot wound residuals including fracture residuals; 
assigned a 40 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5317; 
established service connection for abdominal wall scars and 
assigned a 10 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5319.  

The report of a July 1991 VA examination for compensation 
purposes states that the veteran exhibited significant left 
hip limitation of motion and pain.  In August 1991, the RO 
increased the evaluation for the veteran's left iliac gunshot 
wound residuals from 40 to 50 percent disabling.  

The report of a March 1994 VA examination for compensation 
purposes conveys that the veteran underwent a left total hip 
replacement secondary to his left iliac gunshot wound 
residuals.  In September 1994, the RO recharacterized the 
veteran's left iliac gunshot wound residuals as left iliac 
gunshot wound residuals including left iliac fracture 
residuals and left total hip replacement residuals evaluated 
as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5054-5317.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  A 10 percent 
disability evaluation is warranted for moderate injury to 
Muscle Group XIX (Muscles of the abdominal wall: (1) rectus 
abdominis; (2) external oblique; (3) internal oblique; (4) 
transversalis and (5) quadratus lumborum).  A 30 percent 
disability evaluation requires moderately severe injury.  A 
50 percent evaluation requires severe injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5319 (2001).  
A 50 percent evaluation is warranted for severe injury to 
Muscle Group XVII (Pelvic Girdle Group 2: (1) gluteus 
maximus; (2) gluteus medius; and (3) gluteus minimus).  38 
C.F.R. § 4.71a, Diagnostic Code 5317 (2001).  Replacement of 
the head of the femur or of the acetabulum with a prosthesis 
warrants assignment of a 100 percent evaluation for a period 
of one year following implantation of the prosthesis.  This 
period commences at the conclusion of the initial grant of a 
total rating for one month following discharge from the 
hospital under the provisions of 38 C.F.R. § 4.30.  
Thereafter, a minimum 30 percent disability evaluation will 
be assigned.  A 50 percent evaluation will be assigned for 
moderately severe residual weakness, pain, or limitation of 
motion.  A 70 percent evaluation requires markedly severe 
residual weakness, pain, or limitation of motion following 
implantation of the prosthesis.  A 90 percent evaluation is 
warranted for painful motion or weakness such as to require 
the use of crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054 
(2001).  

Shortening of either lower extremity of one and one-quarter 
to two inches (three and two-tenths to five and one-tenths 
centimeters) warrants a 10 percent disability evaluation.  
Shortening is determined by measuring both lower extremities 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  Disability evaluations for 
shortening of the lower extremity are not to be combined with 
those for fracture or faulty union in the same extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5275 (2001).  

A 10 percent disability evaluation is warranted for 
superficial, poorly nourished scars with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  
A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2001).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

The provisions of 38 C.F.R. § 4.56(c), (d) (2001) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The Board observes that that 
38 C.F.R. § 4.56(d) (2001) recodified the provisions of 38 
C.F.R. § 4.56(a)-(d) (1996) in effect prior to July 3, 1997 
without substantive change.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D) Visible or measurable atrophy.  
  (E) Adaptive contraction of an opposing 
group of muscles.  
  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
  (G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

1.  Abdominal Wall

At an April 1995 VA examination for compensation purposes, 
the veteran complained of painful and occasionally swollen 
abdominal scars.  On examination, the veteran exhibited two 
hypertrophic abdominal scars which measured approximately 
nineteen centimeters by one and one-half centimeters and 
twelve centimeters by one centimeter, respectively.  The 
veteran was diagnosed with abdominal wall gunshot wound 
residuals.  

At the November 1995 hearing on appeal, the veteran testified 
that a bullet had been removed from his abdomen.  He stated 
that his abdominal scars were located on his belt line; were 
occasionally painful and swollen; occasionally cracked open 
and bled; and necessitated that he not let the area become 
sunburned.  He clarified that his abdominal scars were 
especially painful when he did sit-ups.  

At an October 1998 VA examination for compensation purposes, 
the orthopedic examiner observed that the veteran exhibited a 
tender colostomy scar.  The neurological examiner commented 
that the "scar mark on the abdominal muscle damage was noted 
and it was non-tender."  On a contemporaneous "scar" 
examination, the veteran was found to have tender right and 
left abdominal scars.  

At a May 2000 VA examination for compensation purposes, the 
veteran complained of intermittent abdominal scar numbness.  
On neurological evaluation, the veteran exhibited decreased 
sensation to pinprick and touch over his abdominal scars.  
The veteran was diagnosed with "peripheral neuropathy (post-
traumatic) on multiple scar areas in the buttocks, hip, right 
arm, and abdomen."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran sustained an abdominal wall gunshot wound and 
subsequently underwent exploratory abdominal surgery and a 
colostomy.  On repeated examination, the veteran was found to 
exhibit two well-healed and tender post-operative abdominal 
wall surgical scars; impaired sensation over the scars; and 
essentially no other abdominal wall abnormalities.  

Given that the veteran's abdominal wall gunshot wounds 
necessitated exploratory surgery and surgical closure, the 
Board finds that the veteran's abdominal wall wound was 
productive of at least moderate Muscle XIX injury.  In the 
absence of indications on palpation of loss of deep fascia, 
muscle substance, normal firm resistance of muscles, or any 
significant functional muscle impairment, the Board concludes 
that the current 10 percent evaluation under the provisions 
of 38 C.F.R. § 471a, Diagnostic Code 5319 (2001) adequately 
reflects the veteran's current abdominal wall muscle injury.  

The veteran advances that his abdominal gunshot wound scar 
residuals are tender, numb, and occasionally crack open and 
bleed.  He has been repeatedly found to exhibit tender and/or 
numb abdominal scarring.  The veteran's scars have 
consistently been found to be well-healed.  Therefore, the 
Board finds that a separate 10 percent evaluation is now 
warranted for the veteran's abdominal wall gunshot wound scar 
residuals under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).   

2.  Left Iliac Gunshot Wound

A November 1993 treatment entry from Bernard P. Murphy, M.D., 
states that the veteran was seen five and one-half months 
after undergoing a left total hip replacement.  The veteran 
reported that his left hip became stiff after prolonged 
periods of sitting.  The veteran was found to have an 
excellent, but limited, left hip range of motion and equal 
leg lengths.  

In his February 1994 claim for an increased evaluation, the 
veteran advanced that he had undergone a June 1993 left total 
hip replacement due to his left iliac gunshot wound 
residuals.  He was subsequently medically retired from his 
position as the chief of police for a New Jersey town due to 
his post-operative left hip disability.  

At a March 1994 VA examination for compensation purposes, the 
veteran complained of left hip stiffness.  He reported that a 
police doctor would not allow him to continue to be employed 
on active police duty.  The VA examiner concurred that a left 
total hip replacement would preclude active police work.  

A May 1994 treatment record from Dr. Murphy reflects that the 
veteran had left hip limitation of motion.  He was noted to 
experience "just a little bit of start-up pain."  

At an October 1994 VA examination for compensation purposes, 
the veteran complained of intermittent left hip discomfort 
and significant left hip limitation of motion.  The VA 
examiner observed that the veteran walked with a slight limp.  
On examination, the veteran exhibited a total hip replacement 
scar; a left hip range of motion of flexion to 90 degrees, 
extension to 20 degrees, abduction to 30 degrees, and 
adduction to 5 degrees; and left hip muscle strength of 4/5.  
The veteran was diagnosed with left total hip replacement 
residuals with good fusion and alignment.  The VA physician 
commented that the veteran experienced a "significant loss 
of range of motion as well as some continued pain."  

A February 1995 Request For Employment Information In 
Connection With Claim For Disability Benefits (VA Form 
21-4192) from the Borough of Union Beach, New Jersey states 
that the veteran's employment had been terminated due to his 
left total hip replacement.  At the April 1995 VA examination 
for compensation purposes, the veteran complained of painful 
hip surgical scars.  He stated that his scars occasionally 
swelled.  

A May 1995 treatment record from Dr. Murphy states that the 
veteran complained of left posterior hip discomfort.  
Contemporaneous X-ray studies of the left hip revealed good 
position and healing.  A November 1995 treatment record from 
Dr. Murphy indicates that the veteran complained of left hip 
pain.  He reported being on his feet all day during his 
employment as full-time security guard.  On examination, the 
veteran exhibited a full range of motion of the left hip.  
Dr. Murphy opined that the veteran might have to curtail his 
employment in the future due to his left hip pain.  

At the November 1995 hearing on appeal, the veteran testified 
that he experienced left hip limitation of motion; an 
increased limp and left hip pain while walking; and left 
lower extremity stiffness.  A December 1995 written statement 
from Richard P. Calafa, D.P.M., conveys that the veteran 
complained of progressive left foot pain.  Dr. Calafa 
observed a left-sided limb-length discrepancy and a 
generally-altered abnormal gait pattern.  The doctor opined 
that the veteran's foot problems were caused by his abnormal 
gait secondary to his left total hip replacement residuals.  

At the October 1998 VA examination for compensation purposes, 
the veteran complained of left hip pain and left sciatica.  
On orthopedic evaluation of the left hip, the veteran 
exhibited slight tenderness on deep palpation; a range of 
motion of flexion to 90 degrees, external rotation to 30 
degrees, and internal rotation to 45 degrees; and left hip 
muscle strength of 4/5 due to pain.  On neurological 
evaluation, the veteran complained of left hip pain which 
radiated down the left lower extremity.  The physician 
reported left hip muscle strength of 4/5 and non-tender left 
hip "scar marks."  The veteran was diagnosed with 
post-operative left hip neuralgia and lumbosacral neuralgia .  
On a contemporaneous "scar" evaluation, the veteran was 
noted to have a painful, indurated, and depressed left hip 
scar and a non-tender left buttock scar.  

At the May 2000 VA examination for compensation purposes, the 
veteran complained of radiating left hip pain and left lower 
extremity numbness and weakness.  On orthopedic evaluation, 
the veteran exhibited a left hip range of motion of flexion 
to 100 degrees, external rotation to 35 degrees, internal 
rotation to 20 degrees, adduction to 10 degrees, and 
abduction to 30 degrees with pain; 4/5 left hip muscle 
strength; and a healed left hip scar.  The orthopedic 
examiner commented that the veteran's left lower extremity 
measured thirty-four and one-half inches in length while his 
right lower extremity measured thirty-five inches in length 
and his left hip scar was not acutely tender on palpation.  
The veteran was diagnosed with left total hip replacement 
residuals including left hip limitation of motion, pain, and 
weakness; left gluteal muscle atrophy; a left leg length 
discrepancy; and a gait disturbance.  On neurological 
evaluation, the veteran was observed to have a left antalgic 
gait; an impaired tandem gait; and an inability to heel and 
toe with the left leg.  The examiner reported that the 
veteran exhibited "some" left hip scar tenderness; mild 
left hip and thigh atrophy; a decreased left hip range of 
motion; and decreased sensation to pinprick and touch over 
the left hip.  The veteran was diagnosed with left 
lumbosacral radiculopathy; post-traumatic neuralgia; and 
"peripheral neuropathy (post-traumatic) on multiple scar 
areas" over the buttocks and the hips.  

The Board observes that the veteran sustained a severe left 
Muscle Group XVII injury and subsequently underwent a left 
total hip replacement.  The veteran's left iliac/hip 
disability has been shown to be manifested by a 
well-positioned and fixed left total hip prosthesis; chronic 
left hip limitation of motion due to hip pain and stiffness; 
a one-half inch left lower extremity shortening; and 
intermittently tender left hip scarring.  Several diagnostic 
codes encompass the veteran's left iliac/hip disability.  

In turning first to the veteran's left Muscle Group XVII 
injury and left total hip replacement residuals, the Board 
notes that the provisions of Diagnostic Codes 5317 and 5054 
both encompass hip impairment in terms of motion of the thigh 
and the pelvis.  Upon application of the prohibition against 
evaluating the same symptoms under multiple diagnostic codes, 
the Board finds that the veteran may not be awarded separate 
evaluations under both Diagnostic Codes 5317 and 5054.  38 
C.F.R. § 4.14 (2001).  Inasmuch as the veteran is currently 
in receipt of the maximum evaluation available under 
Diagnostic Code 5317, it is necessary to determine whether 
the veteran meets the criteria for the assignment of an 
evaluation in excess of 50 percent under Diagnostic Code 
5054.  While he clearly suffers from significant 
post-operative left hip impairment manifested by chronic left 
hip pain, weakness, and limitation of motion as is reflected 
by the current 50 percent evaluation, the Board finds that 
the clinical record does not establish that his 
post-operative left total hip replacement residuals are 
markedly severe in nature.  The veteran's left lower 
extremity muscle weakness has been consistently described as 
mild and his left hip limitation of motion falls into the 
moderate range.  Private and VA treatment records note that 
the veteran was able to perform the physical activities 
required by his full-time store security position.  Indeed, 
the veteran's private physician repeatedly commented that the 
veteran was doing well after his left total hip replacement 
procedure.  Therefore, the Board concludes that an evaluation 
in excess of 50 percent under Diagnostic Code 5054 is not 
warranted.  

The veteran's post-operative left hip scarring has been found 
to be tender by several examiners while other examiners have 
noted that the scars were not tender.  Upon resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that a separate 10 percent evaluation is now warranted for 
the veteran's post-operative left iliac gunshot wound scar 
residuals under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  

The Board notes that the veteran was found to have a one-half 
inch left leg discrepancy at the May 2000 VA examination for 
compensation purposes.  This degree of lower extremity 
shortening does not meet the criteria for the assignment of a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (2001).  


ORDER

An increased evaluation for the veteran's abdominal wall 
gunshot wound residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5319 is denied.  

A separate 10 percent evaluation for the veteran's abdominal 
wall gunshot wound scar residuals under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804 is granted subject to 
the laws governing the award of monetary benefits.  

An increased evaluation for the veteran's left iliac gunshot 
wound residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5054, 5317 is denied.  

A separate 10 percent evaluation for the veteran's left iliac 
gunshot wound scar residuals under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804 is granted subject to 
the laws governing the award of monetary benefits.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

